     Case 2:19-cv-02188-JAM-AC Document 23 Filed 09/08/20 Page 1 of 1

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, CA 90230
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     nick@wajdalaw.com
 5   Attorney for the Plaintiff
 6                                 UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8                                               Case No. 2:19-cv-02188-JAM-AC
      DEIRDRE P. MARSH-GIRARDI,
 9
                        Plaintiff,               ORDER OF DISMISSAL WITH PREJUDICE
10
             v.
11

12    CLIENT RESOLUTION
      MANAGEMENT, LLC,
13
                        Defendant.
14

15          Plaintiff, DEIRDRE P. MARSH-GIRARDI, by and through her undersigned attorney,
16
     having filed with this Court her Agreed Stipulation of Dismissal with prejudice and the Court
17
     having reviewed same, now finds that the Plaintiff’s filed Complaint should be dismissed with
18
     prejudice.
19
            IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby
20

21   dismissed, with prejudice.

22

23
     Dated: 9/4/2020
24                                             /s/ John A. Mendez___________________
                                               United States District Court Judge
25

26

27

28
                                                   1
